IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania              :
                                          :
             v.                           :   No. 755 C.D. 2016
                                          :   Submitted: July 7, 2017
Robert G. Ernest,                         :
                          Appellant       :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                              FILED: November 17, 2017

             Appellant Robert G. Ernest (Ernest) appeals, pro se, from an order of
the Court of Common Pleas of the 26th Judicial District, Montour County Branch
(trial court), dated April 11, 2016. The trial court affirmed the decision of the
Magisterial District Judge, which found Ernest liable for a parking citation (ticket)
and assessed fines and penalties totaling $93.50. We affirm the trial court.
             In response to an increase in commuters parking in its residential areas,
Danville Borough (Borough) enacted Ordinance No. 523, amending Chapter 237 of
the code of the Borough of Danville (Borough Code). Ordinance No. 523 added
Section 237-30 of the Borough Code, which provides, in pertinent part:
             § 237-30. Residential District Permit Parking [Added
             11-12-2014 by Ord. No. 523]
             A. Purpose and Intent. The Borough finds that:
             (1) Certain residential areas in the Borough of Danville are
             subjected to commuter vehicle parking, therefore
             depriving the residents of those areas of spaces in which
             to park their own vehicles.
             ...
             B. Permits Required. It shall be unlawful for any person
             to park a motor vehicle or trailer or any other type of
             motor vehicle without a proper, valid parking permit
             placard displayed thereon between the hours specified
             below, during the hours specified below.

(Emphasis added.) Section 237-30 also listed the residential areas that required the
residential parking permit placard, including the portion of Vine Street where Ernest
resides. The Borough posted signs in the applicable residential areas that reflected
the requirement for a residential parking permit placard.

             In the initial months following the enactment of Section 237-30(B) in
November 2014, Danville police rescinded many of the tickets issued for violation
of Section 237-30(B) in order to allow the residents to grow accustomed to the
ordinance. Danville police stopped the practice of rescinding parking tickets in May
and June of 2015, with the exception of non-residents who were unfamiliar with the
ordinance. On June 16, 2015, Danville police issued a citation to Ernest for parking
without a placard in a residential area that required a residential parking permit
placard. At the time of the ticket, Ernest displayed a handicapped placard on his
vehicle, but he did not display the residential parking permit placard required by
Section 237-30(B). In a conversation with Danville Chief of Police Eric Gill (Chief
Gill), Ernest told Chief Gill that he would not display a placard in his car “no matter
what.” (Trial Ct. Op. at 3.)
             Ernest issued subpoenas on all eight of the members of the Borough’s
City Council and the Borough mayor. On August 19, 2015, the trial court granted
the Borough’s motion to quash the subpoenas. The trial court explained that Ernest


                                          2
“did not offer any justification for subpoenaing any of the . . . witnesses at issue.”
(Reproduced Record (R.R.) at 40a.)
                On August 24, 2015, the Magisterial District Judge found Ernest guilty
of violating Section 237-30(B) of the Borough Code. The trial court held a de novo
hearing on April 11, 2016. In addition to the facts described above, Chief Gill
testified that he denied Ernest’s request for a reserved handicapped parking space on
Ernest’s street because Ernest had two off-street parking spots on his property.
Borough Secretary Shannon Berkey also testified that she provided Ernest with
paperwork related to the ordinance but did not possess the additional records that
Ernest had requested from her, such as information on other residents that received
tickets for violations of Section 237-30(B), but whose tickets the Borough rescinded.
                The trial court affirmed the summary conviction at the end of the
hearing.      Thereafter, in accordance with Pennsylvania Rule of Appellate
Procedure 1925(a),1 the trial court issued an opinion explaining its ruling. The trial
court explained that, pursuant to Commonwealth v. Geigley, 650 A.2d 1224 (Pa.
Cmwlth. 1994), appeal denied, 659 A.2d 557 (Pa. 1995), Ernest’s handicapped
parking placard did not exempt him from the requirement for a residential parking
permit placard.
                On appeal, Ernest’s primary argument is that by displaying his
handicapped parking placard, he was exempt from the requirement in


      1
          Pa. R.A.P 1925(a) provides, in pertinent part:
      Except as otherwise prescribed by this rule, upon receipt of the notice of appeal,
      the judge who entered the order giving rise to the notice of appeal, if the reasons
      for the order do not already appear of record, shall forthwith file of record at least
      a brief opinion of the reasons for the order, or for the rulings or other errors
      complained of, or shall specify in writing the place in the record where such reasons
      may be found.

                                                 3
Section 237-30(B) of the Borough Code to display a residential parking permit
placard.     In addition to contesting the summary conviction by way of his
handicapped parking placard, Ernest makes the following claims: the Borough
violated his rights to due process and equal protection under the United States and
Pennsylvania Constitutions; the Borough violated his constitutional rights by
arbitrarily and capriciously enforcing Section 237-30(B) of the Borough Code; the
Borough violated the Americans with Disabilities Act (ADA)2 and Fair Housing Act
(FHA)3 by failing to provide him with his own on-street handicapped parking space;
the Borough failed to provide him with additional evidence, in violation of the
Fourteenth Amendment and Brady v. Maryland, 373 U.S. 83 (1963); the trial court
erred by failing to allow Ernest’s subpoena requests; and the Borough violated the
Fifth Amendment of the United States Constitution by tracking his movements in
between 7:00 a.m. and 7:00 p.m.
               In reviewing a summary conviction, where the trial court has taken
additional evidence in de novo review, our standard of review is limited to
considering whether the trial court abused its discretion or committed an error of
law. Commonwealth v. Spontarelli, 791 A.2d 1254, 1255 n.2 (Pa. Cmwlth. 2002).
In Spontarelli, we noted that “[i]n summary offense cases, the Commonwealth is
required to establish” guilt beyond a reasonable doubt. Id. at 1258. In reviewing a
conviction, therefore, this Court views all of the evidence admitted at trial, together
with all reasonable inferences therefrom, in the light most favorable to the
Commonwealth. Id. The test of sufficiency of the evidence is whether the trial
court, as trier of fact, could have found that each element of the offenses charged


      2
          42 U.S.C. §§ 12101-12213.
      3
          42 U.S.C. §§ 3601-3631.

                                          4
was supported by evidence and inferences sufficient in law to prove guilt beyond a
reasonable doubt. Id.
             Here, we cannot say that there was insufficient evidence for the
summary conviction. Notably, Ernest acknowledges the he received the residential
parking permit placard. He simply refused to display it. He informed Chief Gill that
he would not display the placard “no matter what.” It appears that Ernest was merely
frustrated that his handicapped parking placard was insufficient under the ordinance
to park on the street without receiving a ticket. Such refusal to comply with Section
237-30(B) of the Borough Code does not provide a sufficient basis to overturn a
summary conviction on appeal. Moreover, we agree with the trial court that this
Court already addressed Ernest’s primary argument in Geigley. There, a residential
parking restriction required residents that were parked in the residential area for
more than two hours to have a residential parking permit placard. Geigley, 650 A.2d
at 1224. We rejected the argument that the local government was either required to
provide a handicapped parking space or permit the handicapped resident to park in
the area for more than two hours without a residential parking permit placard when
a resident possessed a handicapped placard.       Id. at 1225. Geigley is directly
applicable and binding, and it requires us to reject Ernest’s argument that his
handicapped placard immunized him from compliance with Section 237-30(B).
             We are unable to discern any coherent argument on Ernest’s remaining
claims.   Ernest’s sixteen-page Argument section does not include properly
developed legal arguments; rather, it is little more than a rambling narrative. While
we are generally inclined to construe pro se filings liberally, “any lay person who
chooses to represent himself in a legal proceeding must assume the risk that his lack
of expertise and legal training may prove to be his undoing.” Daly v. Unemployment


                                         5
Comp. Bd. of Review, 631 A.2d 720, 722 (Pa. Cmwlth. 1993). Ernest’s brief simply
does not provide the requisite clarity that would enable this Court to proceed with a
review of these claims. Accordingly, we view them as waived.4 See City of
Philadelphia v. Berman, 863 A.2d 156, 161 (Pa. Cmwlth. 2004) (holding that party’s
failure to develop issue in argument section constitutes waiver of issue).
               The order of the trial court, therefore, is affirmed.




                                      P. KEVIN BROBSON, Judge




       4
          Moreover, we reiterate that Ernest does not contend that he is somehow unable to park
due to lack of available spaces or prohibited from parking on the street near his residence as a
result of Section 237-30 of the Borough Code. In fact, he was parked there on the day he received
the subject ticket. Instead, he appears to object to being required to display a residential parking
permit placard. It is unclear to the Court how being required to display the placard or the
Borough’s enforcement of Section 237-30(B) of the Borough Code violates the ADA, FHA, or the
United States Constitution. Ernest’s complaints about the Borough’s refusal to provide him with
an on-street handicapped parking space is outside the scope of a challenge to a parking ticket.

                                                 6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania          :
                                      :
            v.                        :   No. 755 C.D. 2016
                                      :
Robert G. Ernest,                     :
                        Appellant     :



                                    ORDER


            AND NOW, this 17th day of November, 2017, the order of the Court of
Common Pleas of the 26th Judicial District, Montour County Branch is AFFIRMED.




                              P. KEVIN BROBSON, Judge